Citation Nr: 0530770	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-05 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, currently characterized as a depressive disorder.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to a compensable rating for a left forehead 
scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to December 1961 and from November 1962 to 
October 1966.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Chicago Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a psychiatric disability (then characterized as post-
traumatic stress disorder (PTSD)), and denied service 
connection for degenerative changes of the cervical spine.  
Also on appeal is an April 2003 rating decision which granted 
service connection for a left forehead scar, rated 
noncompensable.  In an October 2003 rating decision, the RO 
granted service connection for sexual dysfunction secondary 
to radical prostatectomy for prostate carcinoma, rated 
noncompensable.  The veteran appealed that decision, seeking 
a higher rating for sexual dysfunction secondary to radical 
prostatectomy; but he withdrew that appeal in November 2004.  
In July 2005, the veteran appeared at a Travel Board hearing 
before the undersigned.  

The issues of entitlement to service connection for a 
psychiatric disability and for residuals of a cervical spine 
injury are being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


FINDING OF FACT

The veteran's left forehead scar exhibits a characteristic of 
disfigurement.  



CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's service 
connected left forehead scar.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7800 
- 7805 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in May 2001 and June 
2002 correspondence from the RO (prior to the decisions on 
appeal), and in January and July 2003 statements of the case 
(SOCs).  Notice on the "downstream" issue of the initial 
rating assigned for the left forehead scar with the grant of 
service connection was properly provided via SOC.  See 
VAOPGCPREC 8-2003 (December 2003).  He was notified (in the 
May 2001 and June 2002 correspondence, in the September 2002 
and April 2003 decisions now on appeal, and in the SOCs) of 
everything required.  Specifically, the May 2001 and June 
2002 correspondence, and the January and July 2003 SOCs, 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claims.  The veteran has had ample 
opportunity to respond and supplement the record subsequent 
to the notice, and has had ample opportunity to participate 
in the adjudicatory process.  

Regarding content of notice, the September 2002 and April 
2003 decisions, and the January and July 2003 SOCs, informed 
the veteran of what the evidence showed and why the claims 
were denied.  He was advised by the May 2001 and June 2002 
correspondence, and the SOCs, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
and the SOCs informed the veteran of what information or 
evidence VA needed from him.  The May 2001 and June 2002 
correspondence, and the January 2003 SOC, advised the veteran 
of what the evidence must show to establish service 
connection for a psychiatric disability and residuals of a 
cervical spine injury; the July 2003 SOC advised him of what 
the evidence must show to establish entitlement to a 
compensable rating for a left forehead scar.  The RO asked 
him to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to "submit any 
evidence which you have not already submitted that supports 
your claim . . . ," (see May 8, 2001 letter), and to tell VA 
"about any additional information or evidence that you want 
us to try to get for you," (see June 5, 2002 letter).  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


Background

Essentially, the veteran contends that his left forehead scar 
produces greater impairment than is reflected by the current 
noncompensable rating.  

The evidence shows that the veteran sustained a laceration to 
his left forehead when he was involved in a single vehicle 
automobile accident in May 1966, during his second period of 
active duty.  An October 1966 report of examination on the 
veteran's separation from service shows that there was a one 
inch scar on the left side of the veteran's forehead.  

The RO received the veteran's claim of service connection for 
a left forehead scar in October 2002.  Along with his 
application for service connection, the veteran submitted two 
color photographs showing the left forehead scar.  

On VA examination in April 2003, the veteran stated that the 
left forehead scar was not painful.  He did not answer when 
the examiner asked whether he experienced any swelling or 
redness of the scar.  Examination revealed that the left 
forehead scar was 3 centimeters long.  There was no keloid 
formation.  There was slight elevation of the scar compared 
to the surrounding skin, and the scar was pale colored 
compared to surrounding skin.  There was no 
hyperpigmentation, erythema, or edema of the surrounding 
skin.  The scar appeared well-healed, and it was not tender 
to palpation.  The diagnosis was left forehead scar, non-
disfiguring.  The examiner reported that it was at least as 
likely as not that the left forehead scar occurred during the 
veteran's service, most likely during the May 1966 motor 
vehicle accident.  

In an April 2003 rating decision, the RO granted service 
connection for a left forehead scar, finding that the 
evidence showed that the veteran's left forehead scar was 
incurred in service.  

At the July 2005 hearing, the veteran's representative 
contended that a 10 percent rating was warranted for the left 
forehead scar, in part because the scar was "an emotional 
issue . . . for [the veteran] through the years."  He 
indicated that he has worn a hat ever since his discharge 
from service because he is terribly embarrassed by the scar.  
He stated that he avoided jobs that required him to be in 
public view because of the left forehead scar.  It was 
contended that a 10 percent rating is warranted because the 
left forehead scar is disfiguring (as the skin texture is 
abnormal and the scar is shiny).  The scar was visible to the 
undersigned.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where, as here, the rating at issue is the initial rating 
assigned with a grant of service connection, the analysis of 
a claim for a higher initial rating requires consideration of 
the possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Here, it is noteworthy that the 
complaints and symptoms of the veteran's service-connected 
left forehead scar have remained essentially unchanged 
throughout the appeal period.  Hence, "staged ratings" are 
not indicated.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the skin.  38 C.F.R. § 4.118 was amended, 
effective August 30, 2002, and now includes new rating 
criteria for skin disorders, found at Codes 7800 - 7805.  
Because the veteran's claim of service connection for a left 
forehead scar was received by VA in October 2002, the new 
rating criteria apply in this case.  

The schedule for rating skin disabilities identifies eight 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118:  A scar five or more inches (13 or 
more centimeters) in length; a scar at least one-quarter inch 
(0.6 centimeters) wide at the widest part; the surface 
contour of a scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin that is hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture that is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and/or skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  

The veteran's left forehead scar is currently rated under 
revised Code 7800 (for disfigurement of head, face, or neck), 
which provides for a 10 percent rating when there is one 
characteristic of disfigurement; a 30 percent rating when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement; a 50 percent rating when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement; and an 80 percent rating 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  Unretouched 
color photographs (if available) should be taken into 
consideration when evaluating under these criteria.  See 38 
C.F.R. § 4.118, Code 7800, Note (3).  

Codes 7801 and 7802 are for application where there are scars 
that do not involve the head, face, or neck.  Because the 
scar at issue in this case is located on the left side of the 
veteran's forehead, Codes 7801 and 7802 do not apply.

Code 7803 provides a 10 percent rating where there are 
superficial scars that are unstable (frequent loss of 
covering of skin over the scar).  Under Code 7804, a 10 
percent rating is warranted for superficial scars that are 
painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, & including Note (1) following Code 7804.  

Under Code 7805, other scars may be rated based on related 
limitation of function.  As the evidence is negative for any 
limitation of function associated with the left forehead 
scar, a rating under Code 7805 is not warranted.  

The VA examination in April 2003 revealed "a slight 
elevation of the scar compared to the surrounding skin."  
Thus, one characteristic of disfigurement (namely, the 
surface contour of a scar elevated or depressed on palpation) 
is met, warranting a 10 percent rating under Code 7800.  A 
rating in excess of 10 percent under the Code 7800 criteria 
is not warranted, as there is no evidence that the scar is 
manifested by visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features of the eyes (including eyelids), or that there are 
two or three characteristics of disfigurement.  As 10 percent 
is the maximum rating under Codes 7803 and 7804, further 
consideration of those Codes would be of no benefit to the 
veteran.  


ORDER

A 10 percent rating is granted for the veteran's left 
forehead scar, subject to the regulations governing payment 
of monetary awards.  


REMAND

Service personnel records indicate that the veteran served 
aboard the USS Franklin D. Roosevelt (CVA-42).  He has 
submitted evidence, including a portion of a Deck Log Book 
from the USS Franklin D. Roosevelt, showing that the vessel 
collided with another ship in October 1965.  Although the 
Deck Log indicates that there were no casualties aboard the 
USS Franklin D. Roosevelt as a result of the collision, the 
veteran contends that the incident was a stressful event that 
is related to a current psychiatric disability.  Of record is 
a photocopied page from an early November 1965 edition of the 
Navy Times, showing that the USS Franklin D. Roosevelt did 
indeed collide with a French merchant ship, that no injuries 
were reported, and the USS Franklin D. Roosevelt sustained 
minor damage.  The veteran reports that at the time of the 
collision, he was "terrified" because he thought the USS 
Franklin D. Roosevelt had been torpedoed and was going to 
sink.  

The veteran alleges further stressful events in service, 
including that while serving aboard the USS Franklin D. 
Roosevelt he was advised of the death of his father's brother 
(who reportedly was killed in Vietnam in November 1965), an 
automobile accident in May 1966, and his fighting a fire 
aboard the USS Franklin D. Roosevelt for approximately seven 
hours.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record includes reports of VA mental 
status examinations in November 1999 and June 2002, and VA 
outpatient reports dated through June 2003.  These medical 
records contain conflicting diagnoses for the veteran's 
psychiatric disorder, as well as findings that create 
ambiguity as to the etiology of the veteran's current 
psychiatric disorder(s).  A July 1999 outpatient record shows 
that three VA medical care professionals, a physician, a 
psychologist, and a licensed clinical social worker (LCSW), 
diagnosed, in pertinent part, anxiety disorder, not otherwise 
specified.  The November 1999 report of VA examination shows 
a diagnosis of depressive disorder, but does not include 
comment regarding the etiology of the disorder.  The only 
traumatic event noted by the examiner in November 1999 is the 
death of the veteran's cousin in Vietnam.  In a November 2001 
letter, the LCSW reported that the veteran's current 
diagnoses, in pertinent part, included PTSD.  The June 2002 
VA examination report shows a diagnosis of "[d]epressive 
disorder.  Criteria for [PTSD] was not met."  However, June 
2002 examination report is also absent any etiological 
findings or opinion pertaining to a psychiatric disorder, and 
does not mention the stressor events alleged by the veteran.  

It is unclear whether VA examiners, and/or the medical 
personnel treating the veteran on an outpatient basis were 
aware of all the stressor allegations (i.e., the October 1965 
collision of the USS Franklin D. Roosevelt with another ship, 
the fire aboard the USS Franklin D. Roosevelt that the 
veteran helped fight, the death of the veteran's uncle, and 
the automobile accident in May 1966).  To assure a full and 
fair adjudication of the veteran's claim, further development 
of medical evidence is needed.  

Regarding the veteran's claim of service connection for 
residuals of a cervical spine injury, the record shows that 
he was involved in an automobile accident in May 1966.  VA X-
rays in October 1999 show degenerative change on the cervical 
spine at C6-7, with chronic C7 radiculopathy.  At the July 
2005 hearing, the veteran contended that he sustained neck 
injuries (specifically, cervical spine pathology) in the May 
1966 accident, and received VA medical treatment in the early 
to mid-1970s for a "pinched nerve in the neck," that is 
related to the current C6-7 pathology.  A review of the 
record indicates that such medical reports are not yet 
associated with the claims folder.  VA hospital/treatment 
records that may not yet be associated with the claims file 
are constructively of record, and must be secured and, if 
relevant, considered in addressing the cervical spine claim.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  

Finally, the nature of the veteran's cervical spine and 
psychiatric conditions is such as to suggest ongoing 
treatment.  Any outstanding reports of cervical spine and/or 
psychiatric treatment may contain information pertinent to 
the claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
cervical spine disorder, and any 
psychiatric disorder (including PTSD) 
from June 2003 (the date of the most 
recent VA outpatient record) to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any reports of VA treatment (not 
already of record) for any cervical spine 
and/or any psychiatric disorders, to 
include PTSD.  In particular, the RO 
should obtain, if possible, any records 
pertaining to the VA medical care in the 
1970s to which the veteran referred at 
the July 2005 hearing.  (See transcript, 
pp. 8-11).

2.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by a psychiatrist who has not previously 
examined him to determine the nature and 
etiology of any psychiatric disability he 
has, and specifically whether or not he 
has any acquired psychiatric disorder, to 
include PTSD, related to service or a 
stressor event therein.  The claims 
folder must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The RO 
should advise the psychiatrist which 
stressor(s) are verified.  The 
psychiatrist should make a specific 
determination as to whether the 
diagnostic criteria for PTSD are 
satisfied, opine whether the veteran has 
PTSD (or other psychiatric disorder) due 
to service/a stressor event therein, and 
explain the rationale for any opinion 
given.  If PTSD is diagnosed, the 
examiner should identify the stressor on 
which that diagnosis is based.

3.  The RO should also arrange for the 
veteran to be examined by an orthopedic 
specialist to determine whether he has a 
cervical spine disorder related to 
service.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should ask the veteran to describe the 
nature of any specific spine injury(ies) 
in service (noting however that the 
veteran was involved in an automobile 
accident in May 1966).  Based on review 
of the record, including service medical 
records, and examination of the veteran, 
the examiner should provide a diagnosis 
for the veteran's current cervical spine 
disorder, and opine whether such is, as 
likely as not, due to an injury in 
service.  The examiner must explain the 
rationale for all opinions given.

4.  The RO should then review the claims.  
If either remains denied, the RO should 
issue an appropriate supplemental SOC, 
and give veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


